Citation Nr: 1531027	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee.

2.  Entitlement to a rating in excess of 10 percent degenerative arthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine at C5-6.

6.  Entitlement to an effective date earlier than May 23, 2011 for the assignment of a 10 percent rating for degenerative changes of the cervical spine at C5-6.


REPRESENTATION

Appellant represented by:	Robyn R. Cannon, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1967 in the U.S. Army and from November 1977 to January 1993 in the U.S. Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In argument received along with the December 2013 VA Form 9, the Veteran, through his representative, argued that VA denied the Veteran due process of law under Cushman v. Shinseki, 576 F. 3d 1290 (2009) when it failed to provide the Veteran with a copy of the credentials of the July 2011 VA spine examiner in order to establish the examination as competent medical evidence.  Under the circumstances, the Board finds that on remand, this should be accomplished.  Nohr v. McDonald, 2013-1321, 2014 WL 5471910 (Ct. Vet. App. Oct. 30, 2014).

Additionally, in the December 2013 argument, the Veteran indicated that the RO failed to consider the August 2011 letter from Dr. Andrade as well as the November 2013 clinical assessment from Dr. Andrade.  The Veteran has not waived his right to have these records reviewed by the RO in the first instance.  As such, a remand is required.

Further, the Veteran's representative noted that although the RO reviewed VA treatment records dating from July 14, 2004 through July 26, 2011 in preparation of the statements of the case (both are dated in October 2013, but one was issued in October 2013 and the other was issued in November 2013), it is not clear that such records are in the claims file.  Review of the claims file reflects that such records are not in the claims file, either the electronic claims file or the paper claims file.  As such, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from July 2004 through July 2011 and associate them with the claims file.

2.  Provide a copy of the curriculum vitae of the July 2011 VA spine examiner to the Veteran.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, to specifically include the August 2011 letter from Dr. Andrade and the November 2013 examination report authored by Dr. Andrade.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




